Exhibit 10.2

EXECUTION COPY

SUPPORT AGREEMENT

SUPPORT AGREEMENT, dated as of November 12, 2016 (this “Support Agreement”),
among MENTOR GRAPHICS CORPORATION, an Oregon corporation (the “Company”),
SIEMENS INDUSTRY, INC., a Delaware corporation (“Parent”), and the shareholders
of the Company listed on the signature pages hereto (each, a “Shareholder” and,
collectively, the “Shareholders”).

W I T N E S S E T H :

WHEREAS, Parent, Meadowlark Subsidiary Corporation, an Oregon corporation and a
wholly-owned subsidiary of Parent (“Merger Subsidiary”), and the Company propose
to enter into an Agreement and Plan of Merger dated as of the date hereof (as
the same may be amended or supplemented, the “Merger Agreement”; capitalized
terms used but not defined herein shall have the meanings set forth in the
Merger Agreement) providing for the merger of Merger Subsidiary with and into
the Company; and

WHEREAS, the Shareholders own the number of shares of Company Stock and Company
Derivatives (as defined below) set forth on Schedule A hereto (such shares of
Company Stock together with any other shares of capital stock of the Company
acquired by the Shareholder after the date hereof and during the term of this
Support Agreement, being collectively referred to herein as the “Subject
Shares”).

NOW, THEREFORE, the parties hereto agree as follows:

Section 1. Representations and Warranties of the Shareholders. Each Shareholder
hereby represents and warrants (severally and not jointly) to Parent and the
Company as follows:

(a) Authority; Enforceability. Each Shareholder has all requisite power and
authority to execute this Support Agreement and to consummate the transactions
contemplated hereby. The execution and delivery by each Shareholder of this
Support Agreement and consummation of the transactions contemplated hereby have
been duly authorized by all necessary action on the part of such Shareholder.

(b) Execution; Delivery. Each Shareholder has duly executed and delivered this
Support Agreement, and this Support Agreement constitutes the valid and binding
obligation of such Shareholder, enforceable against such Shareholder in
accordance with its terms, except that such enforceability (i) may be limited by
bankruptcy, insolvency, moratorium or other similar laws affecting or relating
to the enforcement of creditors’ rights generally and (ii) is subject to general
principles of equity. No consent of, or registration or filing with, any
Governmental Authority is required to be obtained or made by or with respect to
such Shareholder in connection with the execution, delivery and performance of
this Support Agreement or the consummation of the transactions contemplated
hereby, other than (i) such reports, schedules or statements under Sections
13(d) and 16 of the 1934 Act as may be required in connection with this Support
Agreement and the transactions contemplated hereby and



--------------------------------------------------------------------------------

(ii) such consents, registrations or filings the failure of which to be obtained
or made would not have a material adverse effect on such Shareholder’s ability
to perform its obligations hereunder.

(c) The Subject Shares. Each Shareholder is as of the date hereof the beneficial
owner of the Subject Shares and Company Derivatives listed on Schedule A across
from its name, free and clear of any material Lien (other than the Merger
Agreement and Liens that are not reasonably expected to adversely affect its
ability to perform its obligations under this Support Agreement). None of the
Subject Shares owned by it are subject to any voting trust or other voting
agreement with respect to the Subject Shares, except as contemplated by this
Support Agreement.

Section 2. Representations and Warranties of Parent and the Company. Each of
Parent and the Company, severally and not jointly, hereby represents and
warrants to each Shareholder as follows:

(a) Authority; Enforceability. It has all requisite corporate power and
authority to execute this Support Agreement and to consummate the transactions
contemplated hereby. The execution and delivery by it of this Support Agreement
and consummation of the transactions contemplated hereby have been duly
authorized by all necessary action on its part.

(b) Execution; Delivery. It has duly executed and delivered this Support
Agreement, and this Support Agreement constitutes the valid and binding
obligation of it, enforceable against it in accordance with its terms, except
that such enforceability (i) may be limited by bankruptcy, insolvency,
moratorium or other similar laws affecting or relating to the enforcement of
creditors’ rights generally and (ii) is subject to general principles of equity.
No consent of, or registration or filing with, any Governmental Authority is
required to be obtained or made by or with respect to it in connection with the
execution, delivery and performance of this Support Agreement or the
consummation of the transactions contemplated hereby, other than (i) reports,
schedules or statements by it under Sections 13(d) and 16 of the 1934 Act as may
be required in connection with this Support Agreement and the transactions
contemplated hereby and (ii) such consents, registrations or filings the failure
of which to be obtained or made would not have a material adverse effect on its
ability to perform its obligations hereunder.

Section 3. Covenants of the Shareholders. (a) Support. During the Support Period
(as defined below), each Shareholder covenants and agrees as follows:

(i) Agreement to Vote. (1) In Favor of Merger. At any meeting of the
shareholders of the Company called to seek the Company Shareholder Approval or
in any other circumstances upon which a vote, consent or other approval with
respect to the Merger Agreement, any other Transaction Document, the Merger, or
any other transaction pursuant to or contemplated by the Merger Agreement or any
other Transaction Document is sought, the Shareholder (a) shall, if a meeting is
held, appear at such meeting or otherwise cause the Subject Shares to be counted
as present at such meeting for purposes of establishing a quorum and (b) shall
vote (or cause to be voted)

 

2



--------------------------------------------------------------------------------

the Subject Shares in favor of granting the Company Shareholder Approval. For
the avoidance of doubt, shares of capital stock underlying Company Derivatives
do not constitute Subject Shares. “Company Derivatives” means any Contract
between two parties (the “receiving party” and the “counterparty”) that is
designed to produce economic benefits and risks to the receiving party that
correspond substantially to the ownership by the receiving party of a number of
shares of Company Stock specified or referenced in such Contract, including put
and call options. Notwithstanding the foregoing, nothing in this Support
Agreement shall require any Shareholder to vote or otherwise consent to any
amendment to the Merger Agreement or the taking of any action that could result
in the amendment, modification or a waiver of a provision therein, in any such
case, in a manner that (i) imposes any material restrictions or additional
material conditions on the consummation of the Merger or the payment of the
Merger Consideration to shareholders of the Company, (ii) extends the End Date,
or (iii) decreases the amount or changes the form of the Merger Consideration
(collectively, an “Adverse Amendment”).

(2) Against Other Transactions. At any meeting of shareholders of the Company or
at any postponement or adjournment thereof or in any other circumstances upon
which the Shareholder’s vote, consent or other approval is sought, the
Shareholder shall vote (or cause to be voted) the Subject Shares against (i) any
merger agreement or merger (other than the Merger Agreement and the Merger),
consolidation, combination, sale of substantial assets, reorganization,
recapitalization, dissolution, liquidation or winding up of or by the Company,
(ii) any Acquisition Proposal and (iii) any amendment of the Articles of
Incorporation of the Company or the Bylaws of the Company or other proposal or
transaction involving the Company or any Company Subsidiary, which amendment or
other proposal or transaction would in any manner impede, frustrate, prevent or
nullify any provision of the Merger Agreement, any other Transaction Document,
the Merger or any other transaction pursuant to or contemplated by the Merger
Agreement or any other Transaction Document, or change in any manner the voting
rights of any class of Company Stock. The Shareholder shall not take or commit
or agree to take any action inconsistent with the foregoing.

(3) Revoke Other Proxies. The Shareholder represents that any proxies heretofore
given in respect of the Subject Shares that may still be in effect are not
irrevocable, and such proxies are hereby revoked.

(4) IRREVOCABLE PROXY. Solely in the event of a failure by a Shareholder to vote
the Subject Shares in accordance with Section 3(a)(i)(1) or (2), the Shareholder
hereby irrevocably grants to, and appoints, Parent and the Company, and any
individual designated in writing by Parent and the Company, and each of them
individually, as the Shareholder’s proxy and attorney-in-fact (with full power
of substitution), for and in the name, place and stead of the Shareholder, to
vote the Subject Shares, or grant a consent or approval in respect of the
Subject Shares in a manner consistent with this Section 3(a). The Shareholder
understands and acknowledges that each of Parent and the Company is entering
into the Merger Agreement in reliance upon the Shareholder’s execution and
delivery of this Support Agreement.

 

3



--------------------------------------------------------------------------------

The Shareholder hereby affirms that the irrevocable proxy set forth in this
Section 3(a) is given in connection with the execution of the Merger Agreement,
and that such irrevocable proxy is given to secure the performance of the duties
of the Shareholder under this Support Agreement. The Shareholder hereby further
affirms that the irrevocable proxy is coupled with an interest and may under no
circumstances be revoked. The Shareholder hereby ratifies and confirms all that
such irrevocable proxy may lawfully do or cause to be done by virtue hereof.
Such irrevocable proxy is executed and intended to be irrevocable in accordance
with the provisions of Section 60.231 of Oregon Law.

The irrevocable proxy granted hereunder shall automatically terminate upon the
termination of this Support Agreement. Upon delivery of written request to do so
by Parent or the Company, each such Shareholder shall as promptly as practicable
execute and deliver to Parent or the Company a separate written instrument or
proxy that embodies the terms of the irrevocable proxy set forth in this
Section 3(a).

The “Support Period” shall commence on the date hereof and continue until the
first to occur of (1) the receipt of Company Shareholder Approval,
(2) termination of the Merger Agreement in accordance with its terms or (3) the
time (if any) at which the Board of Directors of the Company shall have made an
Adverse Recommendation Change.

(b) Capacity. Notwithstanding anything to the contrary in this Support
Agreement, each Shareholder is entering into this Support Agreement, and
agreeing to become bound hereby, solely in its capacity as a shareholder of the
Company and not in any other capacity.

(c) Dissenters’ Rights. Each Shareholder hereby waives, and agrees not to
exercise or assert, any dissenters’ rights under Sections 60.551 to 60.594 of
Oregon Law in connection with the Merger.

(d) No Solicitation. Each Shareholder agrees that it will not, directly or
indirectly, take any action that the Company is prohibited from taking pursuant
to Section 6.03 of the Merger Agreement, except with respect to any person whom
the Board of Directors of the Company has determined has submitted an
Acquisition Proposal that would reasonably be expected to result in a Superior
Proposal.

(e) No Transfer. Other than pursuant to this Support Agreement, during the
Support Period, the Shareholder shall not (i) sell, transfer, pledge, assign or
otherwise dispose of (including by gift, merger or operation of law) or encumber
(collectively, “Transfer”), any Subject Shares to any person other than (x) a
Transfer, such as a hedging transaction, with respect to which the Shareholder
retains the Subject Shares and the right to vote the Subject Shares throughout
the Support Period, or (y) pursuant to the Merger, (ii) enter into any voting
arrangement, whether by proxy, voting agreement, voting trust or otherwise
(including pursuant to any loan of Subject Shares), with respect to any Subject
Shares, (iii) take any action that would make any representation or warranty of
such Shareholder herein untrue or incorrect or have the effect of preventing or
disabling the Shareholder from performing its obligations hereunder, or
(iv) commit or agree to take any of the foregoing actions.

 

4



--------------------------------------------------------------------------------

(f) No Acquisition Proposals. Each Shareholder shall not, and shall cause its
Affiliates not to, make any Acquisition Proposal.

(g) No Inconsistent Actions or Statements. Each Shareholder shall not, and shall
cause its Affiliates not to, (i) take any action that causes or could reasonably
be expected to cause any condition to consummation of the Merger and the other
transactions contemplated by the Merger Agreement and the other Transaction
Documents not to be satisfied, (ii) form a “group” (within the meaning of
Regulation 13D under the 1934 Act) with any third party (meaning, for this
purpose, any Person other than Parent, Merger Subsidiary, the Company, the other
Shareholders, or the Persons making the Accepted Superior Proposal) concerning
the Company or its securities, or the Merger Agreement or the transactions
contemplated thereby, (iii) make or in any way participate in any “solicitation”
of “proxies” (as such terms are used in the rules of the Securities and Exchange
Commission) to vote any voting securities of the Company, or make or propose any
shareholder proposal under Rule 14a-8 under the 1934 Act with respect to the
Company, or seek to call any special meeting of the shareholders of the Company,
(iv) make any proposal for an extraordinary transaction involving the Company
(including a dividend, distribution, self-tender, stock buy back, spin-off or
split-off) or (v) issue any press release or make any other public statement
(including any “white paper” or view with respect to the Company) with respect
to the Company, Parent, Merger Subsidiary, the Merger Agreement, any other
Transaction Document, the Merger or any other transaction contemplated by the
Merger Agreement or the other Transaction Documents, without the prior consent
of the Company, except in the case of this clause (v) as may be required by
Applicable Law and for any press release or public statement in support of the
Merger.

Section 4. Termination. This Support Agreement shall terminate, upon the
earliest to occur of (i) the Effective Time, (ii) the termination of the Merger
Agreement or the adoption of an Adverse Amendment and (iii) the “End Date” (as
such term is defined in the Merger Agreement on the date hereof, and without
regard to any amendment or waiver of such term). In the event of termination of
this Support Agreement, this Support Agreement shall become void and of no
effect with no liability on the part of any party hereto; provided, however, no
such termination shall relieve any party hereto from any liability for any
willful and intentional breach of this Support Agreement occurring prior to such
termination and the provisions of this Section 4 and Section 5 shall survive any
such termination.

Section 5. General Provisions.

(a) Amendments. This Support Agreement may not be amended except by an
instrument in writing signed by each of the parties hereto.

(b) Notices. All notices and other communications hereunder shall be in writing
and shall be deemed given if delivered personally or sent by overnight courier

 

5



--------------------------------------------------------------------------------

(providing proof of delivery), faxed (with confirmation), or sent by email
(provided, that such email states that it is a notice delivered pursuant to this
Section 5(b)) to Parent or the Company in accordance with Section 11.01 of the
Merger Agreement and to a Shareholder at its address set forth on Schedule A
hereto (or at such other address for a party as shall be specified by like
notice).

(c) Interpretation. The Section headings herein are for convenience of reference
only, do not constitute part of this Support Agreement and shall not be deemed
to limit or otherwise affect any of the provisions hereof. Where a reference in
this Support Agreement is made to a Section, such reference shall be to a
Section of this Support Agreement unless otherwise indicated. Unless otherwise
indicated, whenever the words “include,” “includes” or “including” are used in
this Support Agreement, they shall be deemed to be followed by the words
“without limitation.”

(d) Severability. The provisions of this Support Agreement shall be deemed
severable and the invalidity or unenforceability of any provision shall not
affect the validity or enforceability or the other provisions hereof. If any
provision of this Support Agreement, or the application thereof to any Person or
any circumstance, is invalid or unenforceable, (i) a suitable and equitable
provision shall be substituted therefor in order to carry out, so far as may be
valid and enforceable, the intent and purpose of such invalid or unenforceable
provision and (ii) the remainder of this Support Agreement and the application
of such provision to other Persons or circumstances shall not be affected by
such invalidity or unenforceability, nor shall such invalidity or
unenforceability affect the validity or enforceability of such provision, or the
application thereof, in any other jurisdiction.

(e) Counterparts. This Support Agreement may be executed in any number of
counterparts, each such counterpart being deemed to be an original instrument,
and all such counterparts shall together constitute the same agreement.

(f) Entire Agreement; No Third-Party Beneficiaries. This Support Agreement
constitutes the entire agreement, and supersede all other prior agreements,
understandings, representations and warranties both written and oral, among the
parties, with respect to the subject matter hereof. This Support Agreement is
not intended to confer upon any Person other than the parties hereto any rights
or remedies hereunder.

(g) Governing Law. This Support Agreement shall be governed by and construed in
accordance with the laws of the State of Delaware, without regard to the
conflicts of law rules of such State (provided, however, that the fiduciary
duties of the Board of Directors of the Company, the internal corporate affairs
of the Company, and any waiver of dissenters’ or appraisal rights with respect
to the Merger shall be governed by Oregon Law).

(h) Waiver of Jury Trial. EACH PARTY ACKNOWLEDGES AND AGREES THAT ANY
CONTROVERSY WHICH MAY ARISE UNDER THIS SUPPORT AGREEMENT IS LIKELY TO INVOLVE
COMPLICATED AND DIFFICULT ISSUES, AND THEREFORE EACH SUCH PARTY HEREBY

 

6



--------------------------------------------------------------------------------

IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY RIGHT SUCH PARTY MAY HAVE TO A TRIAL
BY JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS SUPPORT AGREEMENT, OR THE TRANSACTIONS CONTEMPLATED BY THIS
SUPPORT AGREEMENT. EACH PARTY CERTIFIES AND ACKNOWLEDGES THAT (i) NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER, (ii) EACH PARTY UNDERSTANDS AND HAS CONSIDERED
THE IMPLICATIONS OF THIS WAIVER, (iii) EACH PARTY MAKES THIS WAIVER VOLUNTARILY,
AND (iv) EACH PARTY HAS BEEN INDUCED TO ENTER INTO THIS SUPPORT AGREEMENT BY,
AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 5(h).

(i) Assignment. No rights or obligations under this Support Agreement may be
assigned or delegated by operation of Applicable Law or otherwise. Any purported
assignment or delegation in violation of this Support Agreement is void.

(j) Consent to Jurisdiction. The parties hereto agree that any suit, action or
proceeding seeking to enforce any provision of, or based on any matter arising
out of or in connection with, this Support Agreement or the transactions
contemplated hereby (whether brought by any party or any of its Affiliates or
against any party or any of its Affiliates) shall be brought in the Court of
Chancery of the State of Delaware, New Castle County or, if such court shall not
have jurisdiction, any federal court located in the State of Delaware sitting in
the county of Wilmington in the state of Delaware, and each of the parties
hereto hereby irrevocably consents to the jurisdiction of such courts (and of
the appropriate appellate courts therefrom) in any such suit, action or
proceeding and irrevocably waives, to the fullest extent permitted by law, any
objection that it may now or hereafter have to the laying of the venue of any
such suit, action or proceeding in any such court or that any such suit, action
or proceeding brought in any such court has been brought in an inconvenient
forum. Process in any such suit, action or proceeding may be served on any party
anywhere in the world, whether within or without the jurisdiction of any such
court. Without limiting the foregoing, each party agrees that service of process
on such party as provided in Section 5(b) shall be deemed effective service of
process on such party. The parties hereto agree that a final trial court
judgment in any such suit, action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law; provided, however, that nothing in the foregoing shall restrict
any party’s rights to seek any post-judgment relief regarding, or any appeal
from, such final trial court judgment.

(k) Specific Performance. The parties hereto agree that irreparable injury would
occur if any party fails to perform its obligations under this Support
Agreement. Accordingly, each of the parties shall be entitled to specific
performance and injunctive and other equitable relief to enforce specifically
the performance of the terms and provisions of this Support Agreement in any
Delaware court, in addition to any other remedy to which they are entitled at
law or in equity, in each case, without posting bond or other security, and
without the necessity of proving actual damages.

[Signature Page Follows]

 

7



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each party has duly executed this Support Agreement, all as
of the date first written above.

 

MENTOR GRAPHICS CORPORATION By  

/s/ Dean Freed

  Name:   Dean Freed   Title:   Vice President, Secretary & General Counsel



--------------------------------------------------------------------------------

SIEMENS INDUSTRY, INC. By  

/s/ Karl-Heinz Seibert

  Name: Karl-Heinz Seibert   Title: Corporate Vice President By  

/s/ Anton Steiger

  Name: Anton Steiger   Title: Chief Counsel Corporate M&A



--------------------------------------------------------------------------------

SHAREHOLDERS: ELLIOTT ASSOCIATES, L.P. By: Elliott Capital Advisors, L.P., as
General Partner By: Braxton Associates, Inc., as General Partner By:  

/s/ Elliot Greenberg

Name:   Elliot Greenberg Title:   Vice President ELLIOTT INTERNATIONAL, L.P.

By: Elliott International Capital Advisors Inc.,

as Attorney-in-Fact

By:  

/s/ Elliot Greenberg

Name:   Elliot Greenberg Title:   Vice President ELLIOTT INTERNATIONAL CAPITAL
ADVISORS INC. By:  

/s/ Elliot Greenberg

Name:   Elliot Greenberg Title:   Vice President



--------------------------------------------------------------------------------

SCHEDULE A

 

Shareholder

   Subject Shares
Company Stock      Company Derivatives  

Elliott Associates, L.P.

     1,544,000.00         1,316,774.00   

Elliott International, L.P.

     3,281,000.00         2,798,143.00   

Elliott International Capital Advisors Inc.

     0         0   

Notice

c/o Elliott Associates, L.P.

40 West 57th Street

New York, New York 10019

Attention: Jesse Cohn

Fax: (212) 478-2871

Email: jcohn@elliottmgmt.com

with a copy (which shall not constitute notice to the Shareholders) to:

Willkie Farr & Gallagher LLP

787 Seventh Avenue

New York, NY 10019-6099

Attention: Maurice M. Lefkort

Fax: (212) 728-8111

Email: mlefkort@willkie.com